DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. Please see the detail for the 101 rejections to the amended claims below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because they recite an abstract idea without significantly more.
101 Analysis – Step 1
Claims 1-11 recite a series of steps, therefore claims 1-11 are a method/process which is within at least one of the four statutory categories.
Claims 12-15 recite a system/ machine, therefore claims 12-15 are a system/ machine which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract 
Independent claim 12 (currently amended) includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 12 recites:
A system for localizing an occupant within a vehicle, comprising: 
an ultrasonic sensor configured to transmit an ultrasonic signal in a compartment of the vehicle and to detect at least the transmitted ultrasonic signal, 
an inclination sensor providing at least one signal indicating an inclination of the vehicle, and 
a localization module that receives an indication from of the ultrasonic sensor and the at least one signal of the inclination sensor, 
wherein the localization module is configured to determine that the occupant is present in the vehicle based on the indication from the ultrasonic sensor and to determine that the occupant is in one of a plurality of predetermined sections of the vehicle based on the at least one signal of the inclination sensor.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “to transmit…” “to detect…”“providing …” “receives…”and “to determine…” encompass a human user determining the presence of occupant in a vehicle based on received indication of certain data or signal. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A system for localizing an occupant within a vehicle, comprising: 
an ultrasonic sensor configured to transmit an ultrasonic signal in a compartment of the vehicle and to detect at least the transmitted ultrasonic signal, 
an inclination sensor providing at least one signal indicating an inclination of the vehicle, and 
a localization module that receives an indication from of the ultrasonic sensor and the at least one signal of the inclination sensor, 
wherein the localization module is configured to determine that the occupant is present in the vehicle based on the indication from the ultrasonic sensor and to determine that the occupant is in one of a plurality of predetermined sections of the vehicle based on the at least one signal of the inclination sensor.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using an ultrasonic sensor, an inclination sensor and a localization module to perform determining the presence of occupant in a vehicle based on received indication of certain data or signal, the examiner submits that these limitations are mere instructions to 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for determining the presence of occupant in a vehicle based on received indication of certain data or signal, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical 
Therefore, claim 12 is ineligible under 35 USC §101.
Claim 1 (currently amended) recite analogous limitation to claim 12 above, and are therefore rejected for the same premise.
Dependent claims 2-11 and 13-15 specifies limitations that elaborate on the abstract idea of claims 1 and 12, and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Examiner’s suggestion: to overcome current 101 rejections, the independent claims should recite certain activity and/ or operation of the system after the determination process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B




/TYLER J LEE/Primary Examiner, Art Unit 3663